Title: To John Adams from Tench Coxe, 9 May 1793
From: Coxe, Tench
To: Adams, John



Sir
Philada May 9. 1793

I had the honor to write to you very hastily by the post following the receipt of your letter. I was entirely unacquainted with the degree in which the present state of things might have been formerly brought before you, but having heard the point mentioned (on which I took the liberty to ask your recollection) it appeared to be of so much consequence, that I was very anxious to know whether it had ever come in your way. My having recd. the letter you did me the honor to write, upon that (or any other matters mentioned in it) is known only to myself and in pursuance of your directions will continue so. It is very extraordinary, that it has not yet been found practicable to ascertain what did occur.
Mr. Ganet is not yet arrived, but he must be very soon here. My opinion is that he will be received, at least as Minister from the Government de facto, and that the Treaty is likely to be considered as in force notwithstanding any alterations which may have taken place in France, and the suggestions founded on actual alterations in the situations of contracting parties. These things I beg leave however to express confidentially and with no decision. The Sentiments of those who have conferred upon the last of these subjects probably are not the same. I should suppose numbers were as nearly divided as the Case will admit—I only conjecture.
Mr. Fallon, late Atty. Genl. of France under the old Government, Visct. Noailles, two other respectable french Emigrants & the Son of an eminent German physician in London have landed here from that city. They hold a large property: it is said 3,000,000 livres, and they say if they like the footing of property and other appearances of things here they mean to remain. Noailles’s accounts, as I understand confidentially, are that the U.S. are highly appreciated by the Government of Britain in a military and civil view—and that they are desirous of our remaining at peace. The English are much so here, as far as one can judge from appearances. We have no Symptoms yet of any popular desire or expectation of our engaging, in France—It is possible Mr. Genet may have some arrangements to propose, that may tend to unite the two countries more closely, and may produce inconvenient Jealousies in Britain; Spain; Holld. and Portugal. But disordered as things are in the civil line, if the military affairs of France wore a brighter face, we cannot desire a closer connexion. Indeed my personal opinion is against close connexions, of any kind & with any Nation, which do not result from the natural Current of the business of the day, or some actual political necessity in our affairs.
I wish to see this extensive country find itself more & more together in the present moment, and particularly that it should put itself into good order for internal industry, and resource—You will find, Sir, in the enclosed Gazette a little sketch of a plan calculated to that End, which I prepared about the time of Col. Smiths arrival, being convinced from his accounts that the peace of Europe was at an End. Tho I did not and do not at this time, fear that we shall engage, yet it appeared adviseable to extend the reflexions to that Contingency. I have sent a copy to Mr. Ames with a request that he will get it published in Boston. The Exemplification in Pennsylvania was to give it more point and a chance of being carried into execution. I am told Watertown in Massachusetts is well adapted to such a plan—also Taunton & the falls of Merrimack, to each of which I have procured copies to be conveyed.—
We have a rumor of the Capture of Tobago by the British. If so Mr. Genet’s ground of requisition will be extended—I do not wish this report mentioned however, as fame seems to have more false Tongues than usual.
I have the honor to be with perfect Respect, Sir, / your most obedient / & most humble Servant

Tenche CoxeThe Capture of Tobago is confirmed, and is generally believed to have taken place.